COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


FOOD LION, LLC AND
 DELHAIZE AMERICA, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 0649-10-4                                         PER CURIAM
                                                                   AUGUST 3, 2010
GLORIA BROOKS TKACH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Dov M. Szego; William B. Pierce & Associates, PLLC, on briefs),
                 for appellants.

                 (W. David Falcon, Jr.; Chasen & Boscolo, P.C., on brief), for
                 appellee.


       Food Lion, LLC and Delhaize America, Inc. (employer) appeal a decision of the

Workers’ Compensation Commission. On appeal, employer contends (1) the commission’s

opinion was not supported by the evidence; (2) the commission applied an incorrect fraud

standard; (3) the commission erred in finding that employer failed to prove Gloria Tkach

(claimant) procured benefits by fraud; (4) the commission erred in finding that employer did not

detrimentally rely on claimant’s fraud; (5) Dr. Peymaun Lofti’s medical opinion was reliable;

and (6) the commission erred in finding that claimant’s ongoing back treatment was causally

related to her November 20, 2007 workplace accident. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Tkach v. Food Lion, LLC, VWC File

No. 236-65-21 (Mar. 5, 2010). We dispense with oral argument and summarily affirm because


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-